Opinion issued November 25, 2008







     












In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00951-CV 




IN RE MARK MCSHAFFRY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Mark McShaffry, filed a petition for writ of mandamus challenging
respondent’s
 October 14, 2008 and November 5, 2008 orders, which appoint a
receiver to aid in the collection of a money judgment rendered against relator. 
Alternatively, relator requests this Court to direct respondent to order the receiver to
cease efforts to collect certain assets belonging to relator.  Relator also filed an
emergency motion for temporary relief.
          We deny the petition for writ of mandamus and the emergency motion for
temporary relief.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.